Citation Nr: 1140859	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-18 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2007, for the grant of service connection for posttraumatic stress disorder.

2.  Entitlement to an effective date prior to May 9, 2006, for the assignment of a 60 percent evaluation for service-connected loss of use of the left hand.

3.  Whether there was clear and unmistakable error in a June 19, 1970, rating decision which granted service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation effective May 29, 1970.

4.  Whether there was clear and unmistakable error in a January 22, 2007, rating decision which assigned a 60 percent evaluation for the Veteran's service-connected loss of use of left hand effective May 9, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to May 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's June 2008 substantive appeal also included the issue of entitlement to an effective date prior to February 6, 2008, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to the issuance of a statement of the case with respect to the issue.  In a January 2009 rating decision, the RO granted an earlier effective date of August 31, 2007, for the grant of a TDIU.  The Veteran did not submit a notice of disagreement in response to the January 2009 rating decision.  As such, this issue is not within the Board's jurisdiction.  

The issues of whether there was clear and unmistakable error in a June 19, 1970, rating decision which granted service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation, effective May, 29, 1970; and whether there was clear and unmistakable error in a January 22, 2007, rating decision which assigned a 60 percent evaluation for the Veteran's service-connected loss of use of left hand, effective May 9, 2006, are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  On August 31, 2007, the Veteran filed his original claim seeking service connection for posttraumatic stress disorder (PTSD).
2.  In January 2008, a rating decision granted service connection for PTSD and assigned a 50 percent evaluation, effective August 31, 2007.

3.  The evidence of record does not show a claim, formal or informal, seeking service connection for PTSD prior to August 31, 2007.

4.  A January 2007 rating decision increased the Veteran's disability evaluation for loss of use of the left hand to 60 percent, effective May 9, 2006.  The Veteran was notified of this decision, but did not appeal.

5.  In February 2008, the Veteran filed a claim of entitlement to an earlier effective date for the assignment of a 60 percent evaluation for service-connected loss of use of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 31, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).

2.  The claim of entitlement to an effective date prior to May 9, 2006, for the assignment of a 60 percent evaluation for service-connected loss of use of the left hand is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The provisions of the VCAA are not applicable to the Veteran's claims of entitlement to earlier effective dates as these issues turn on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II.  Entitlement to an Effective Date Prior to August 31, 2007, for the Grant of Service Connection for PTSD

The Veteran claims entitlement to an effective date prior to August 31, 2007, for a grant of service connection for PTSD.  Specifically, the Veteran has expressed that his PTSD was incurred during his period of active duty service and therefore believes that his effective date should be May 28, 1970, the date of his discharge from service.  

On August 31, 2007, the Board received correspondence from the Veteran to his representative requesting "assistance to file a claim for PTSD."  By way of a January 2008 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent evaluation, effective August 31, 2007, based on the date of the Veteran's claim.  In February 2008, the Veteran filed a notice of disagreement with regard to the effective date. 

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the Veteran's claims file reveals that, on August 31, 2007, he filed a claim for entitlement to service connection for PTSD.  The first medical evidence of record which indicates a finding or diagnosis of PTSD was in March 2007, when the Veteran's VA primary care physician made a referral for a PTSD evaluation.  The Veteran was afforded a PTSD evaluation in July 2007, at which time a diagnosis of mild to moderate, chronic PTSD was rendered.  

Nevertheless, the evidence of record does not show a claim, formal or informal, seeking service connection for PTSD prior to August 31, 2007.  As noted above, when a veteran's claim for entitlement to service connection is not received within one year after service discharge, the effective date of an award is either the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date is the day following separation from service or the day entitlement arose.  Id.  There is no evidence in the claims file that the Veteran filed a formal claim for entitlement to service connection for PTSD prior to August 31, 2007.  In addition, the evidence does not reflect that an informal claim was filed prior to August 31, 2007.  While the evidence of record indicates that the Veteran received treatment for PTSD prior to August 31, 2007, no intent to apply for benefits is shown.  The Veteran's claims file does not include letters or documents dated prior to August 31, 2007, which express an intent to apply for service connection for PTSD.  

The Veteran contends that he is entitled to an effective date in May 1970 because he experienced PTSD symptoms since that time.  However, in the absence of some intent to apply for benefits, the only circumstance in which medical records may be accepted as an informal claim is when "a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree . . . ."  38 C.F.R. § 3.157(b) (2011); see Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) ("[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit").  As service connection for PTSD was not in effect or previously denied at the time of the initial mention of PTSD in the April 2007 VA treatment records, these records could not be accepted as an informal claim for entitlement to service connection for PTSD.  38 C.F.R. § 3.157(b); see also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service connected). 

Accordingly, there is no formal claim for PTSD prior to August 31, 2007, and there is no indication in the record that the Veteran intended to file a claim for service connection for PTSD prior to August, 31, 2007.  Although entitlement to PTSD may have arose in May 1970, the provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are clear that an award of service connection "shall" be the later of the receipt of the claim or the date entitlement arose.  Thus, there is no legal basis on which to assign an effective date prior to August 31, 2007, for the grant of service connection for PTSD.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for entitlement to effective date prior to August 31, 2007, for the grant of service connection for PTSD must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to an Effective Date Prior to May 9, 2006, for the Assignment of a 60 Percent Evaluation for Service-Connected Loss of Use of the Left Hand

In May 1970, the Veteran filed a claim for entitlement to service connection for a gunshot wound of the left hand.  In a June 1970 rating decision, entitlement to service connection for residuals of a gunshot wound of the left hand was granted and a 20 percent rating was assigned, effective May 29, 1970.  The Veteran did not submit a notice of disagreement within the applicable time period, and the June 1970 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In October 2006, the Veteran filed a claim for an increased rating with respect to his service-connected left hand disability.  In a January 2007 rating decision, the RO recharacterized the disability as "loss of use of left hand" and assigned a 60 percent rating, effective May 9, 2006.  The Veteran did not submit a notice of disagreement within the applicable time period, and the January 2007 rating decision is final.  Id.  

In February 2008, the Veteran filed the present claim of entitlement to an earlier effective date for the assignment of a 60 percent evaluation for service-connected loss of use of the left hand.  The Veteran claims that the proper effective date should be May 28, 1970, the date that he was discharged from service, instead of May 9, 2006.

After a rating decision that grants service connection and assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id. at 300.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Id.

Here, the Veteran's February 2008 claim for entitlement to an earlier effective date was filed after the January 2007 final rating decision.  Furthermore, the Veteran initially filed his claim for an earlier effective date in February 2008, he did not specifically allege CUE in any of the previous rating decisions.  It was not until an October 2008 statement of the case that the RO sua sponte included a CUE analysis with respect to both the June 1970 and January 2007 rating decisions.  However, as the Veteran was never issued proper notice or a rating decision with respect to the CUE claims, these issues are being remanded by the Board, as discussed in further detail in the Remand below.  

Accordingly, the Veteran's free-standing earlier effective date claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain statutory language is applied unless it creates absurd results).  


ORDER

An effective date prior to August 31, 2007, for the grant of service connection for PTSD is denied.

An effective date prior to May 9, 2006, for the assignment of a 60 percent evaluation for service-connected loss of use of the left hand is dismissed.


REMAND

Although the Veteran did not specifically raise the issues of whether there was CUE in a June 19, 1970, rating decision which granted service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation, effective May 29, 1970, and whether there was CUE in a January 22, 2007, rating decision which assigned a 60 percent evaluation for the Veteran's service-connected loss of use of left hand effective May 9, 2006, the RO addressed these issues in the October 2008 statement of the case.  A substantive appeal was received in December 2008.  Subsequently, the CUE claims were certified to the Board in March 2009, and addressed by the Veteran's representative in his September 2011 Appellant's Brief.  

The Board finds that additional development must be conducted in order to afford the Veteran due process.  Specifically, the Veteran was never sent correspondence informing him of the elements necessary to substantiate a CUE claim.  Moreover, although the RO addressed the CUE issues in the October 2008 statement of the case, a rating decision was never issued with respect to these issues.  As such, the CUE claims must be remanded to the RO.

Accordingly, the case is remanded for the following actions:

1.  The RO must notify the Veteran of the elements necessary to substantiate a CUE claim.  

2.  Thereafter, the RO must adjudicate the issues of whether there was clear and unmistakable error in the June 19, 1970, rating decision that assigned a 20 percent evaluation for the Veteran's service-connected left hand disorder and whether there was clear and unmistakable error in a January 22, 2007, rating decision that assigned an effective date of May 9, 2006 for the grant of a 60 percent disability rating.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


